UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2457


In re: ROBERT LEE SAUNDERS,

                Petitioner.



                 On Petition for Writ of Mandamus.
                      (5:10-cr-00018-FPS-JSK-1)


Submitted:   February 25, 2016              Decided:    February 29, 2016


Before SHEDD and    HARRIS,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Robert Lee Saunders, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Robert     Lee   Saunders   petitions    for   a   writ    of    mandamus,

alleging the district court has unduly delayed acting on his

motion to reduce his sentence.             He seeks an order from this

court directing the district court to act.               Our review of the

district court’s docket reveals that the district court denied

Saunders’ motion on November 23, 2015.           Accordingly, because the

district court has recently decided Saunders’ case, we deny the

mandamus petition as moot.        We grant leave to proceed in forma

pauperis.     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in    the   materials

before   this   court   and   argument   would   not    aid    the   decisional

process.



                                                              PETITION DENIED




                                     2